UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




 DONALD EDMOND,

           Plaintiff,
                  v.                                      Civil Action No. 10-0495 (JDB)
 BRYAN ROGERS, County Administrator,
 Laurens County, Georgia,

           Defendant.



                                 MEMORANDUM OPINION

       This matter is before the Court on defendant’s motion to dismiss or, alternatively, to

transfer.1 For the reasons discussed below, the Court will dismiss this action without prejudice.

                                      I. BACKGROUND

       Plaintiff, a resident of the District of Columbia since February 2009, claims that Laurens

County, Georgia filed a tax lien against him in the amount of $2977.00, and reported this

information to TransUnion, a credit reporting agency. Compl. at 1-2. Plaintiff alleges that,

between April 2009 and February 2010, he had “applied for over twenty different employment

opportunities with the United States Government,” and with each application the government

“conducted a routine credit check, where the false publication of this tax lien from [Laurens



       1
               Plaintiff’s Motion and Application for Leave to Bring Interlocutory Appeal of this
Court’s June 22nd 2010 Order [Dkt. #28], Motion for Oral Argument in Support of Motion and
Application for Leave to Bring Interlocutory Appeal of this Court’s June 22nd 2010 Order [Dkt.
#30] and Motion for Modification of Order Setting Aside Default [Dkt. #35] will be denied.

                                               -1-
County] appeared to [his] detriment.” Id. at 3. Allegedly due to “increased scrutiny of tax issues

by the United States Government in employment screenings” the existence of the tax lien

“adversely impacted and effectively eliminated opportunities for employment that [plaintiff] was

otherwise qualified for.” Id.

       In Count I, plaintiff claims that Laurens County defamed him when it “reported false

information in the form of [a] tax lien entry to TransUnion credit reporting services, which

appeared on [his] credit report, . . . [and] has been circulated and published at the direction and

control of [Laurens County] to other credit reporting agencies.” Compl. at 5. As a result,

plaintiff asserts that he “has been and continues to suffer loss of reputation, and economic loss in

the form of employment opportunities in [his] career field due to this tax lien disqualifying him

from further consideration for employment opportunities with the United States Government.”

Id. “The imposition of a tax lien . . . created a false, defamatory statement understood by a

reasonable person to mean that [plaintiff] has an unpaid tax delinquency with Laurens County

resulting in a tax lien, when in fact [he] was not a resident of Laurens County, Georgia when this

tax liability was imposed or when the lien was imposed.” Id. at 4.

       Plaintiff brings a negligence claim in Count II of his complaint. He alleges that Laurens

County owed plaintiff a duty of reasonable care and “[b]y failing to appreciate the harm an

incorrect tax lien could do to a plaintiff . . ., [Laurens County’s] negligence is the proximate and

actual cause of harm” to him, that is, rendering plaintiff ineligible for federal government

employment. Id. at 6. “Because of [Laurens County’s] negligence and the proximate and factual

harm it caused to his professional reputation, [plaintiff] suffered general and consequential

damages . . . in excess of $250,000.00.” Id. at 7. In addition, plaintiff demands a declaratory


                                                 -2-
judgment and equitable relief requiring Laurens County “to take all reasonable steps necessary to

direct Experian, TransUnion and Equifax credit reporting services to remove [the] tax lien from

[his] credit files.” Id.

                                         II. DISCUSSION2

        Laurens County moves to dismiss under Rule 12(b)(2) of the Federal Rules of Civil

Procedure on the ground that this Court lacks personal jurisdiction over it.3 See The Defendant’s

Brief in Support of the Motion to Dismiss This Action or, Alternatively, to Transfer It to the

United States District Court for the Southern District of Georgia (“Def.’s Mem.”) at 2-5.

        “In a diversity case, the federal district court’s personal jurisdiction over the defendant is

coextensive with that of a District of Columbia court.” Helmer v. Doletskaya, 393 F.3d 201, 205

(D.C. Cir. 2004). It is the plaintiff’s burden to make a prima facie showing that the Court has

personal jurisdiction over the defendant. See Mwani v. bin Laden, 417 F.3d 1, 7 (D.C. Cir.

2005); First Chicago Int’l v. United Exch. Co., 836 F.2d 1375, 1378-79 (D.C. Cir. 1988); Walton

v. Bureau of Prisons, 533 F. Supp. 2d 107, 112 (D.D.C. 2008). Moreover, the “[p]laintiff must

allege specific facts on which personal jurisdiction can be based; [he] cannot rely on conclusory



        2
                For purposes of this Memorandum Opinion, the Court presumes, without
deciding, that service of process on Laurens County has been effected properly.
        3
               Plaintiff maintains that, as a party in default, Laurens County not only has
conceded the facts as alleged in the complaint but also has waived any affirmative defense,
including lack of personal jurisdiction. See Motion in Opposition to Defendant’s Motion to
Dismiss This Action, or Alternatively to Transfer It to the United States District Court for the
Southern District of Georgia (“Pl.’s Opp’n”) at 2-3. In light of the Court’s June 22, 2010
Memorandum Opinion and Order granting defendant’s motion to set aside the Clerk’s default
and denying plaintiff’s motion for entry of money judgment, his arguments with respect to
waiver of personal jurisdiction are no longer applicable.


                                                 -3-
allegations.” Moore v. Motz, 437 F. Supp. 2d 88, 91 (D.D.C. 2006) (citations omitted).

        The District of Columbia has articulated “three discrete constructs” of personal

jurisdiction:

                (1) “doing business,” when that term signals local activity sufficient
                to support all-purpose (general) jurisdiction over a defendant; (2)
                “transacting business,” invoked as a basis for specific adjudicatory
                authority over claims relating to the very business transacted; and (3)
                doing (some) business or engaging in other persistent conduct or
                deriving substantial revenue, relied upon as a plus factor in “act
                outside the forum/impact inside the forum” cases.

Crane v. Carr, 814 F.2d 758, 763 (D.C. Cir. 1987).

        Under D.C. Code § 13-422, “[a] District of Columbia court may exercise personal

jurisdiction over a person domiciled in, organized under the laws of, or maintaining his or its

principal place of business in, the District of Columbia as to any claim for relief.” Id. Plaintiff

does not allege that Laurens County, Georgia falls within the scope of this statutory provision,

and defendant represents that “Laurens County does not transact any business, solicit any

business, engage in any conduct, derive any revenue, or render any services in the District of

Columbia.” Defendant’s Motion to Set Aside the Default [#13], Ex. A (Rogers Aff.) ¶ 27.

Laurens County is a non-resident defendant and the exercise of general jurisdiction is not

appropriate here.

        A non-resident defendant “transacts business” in the District of Columbia, thereby

conferring jurisdiction, when (1) it purposefully avails itself of the privilege of acting in the

District of Columbia; (2) the cause of action arises from the defendant’s activities here; and (3)

its acts have “a substantial enough connection with the District of Columbia to make the exercise

of jurisdiction reasonable.” Mitchell Energy Corp. v. Mary Helen Coal Co., Inc., 524 F. Supp.


                                                  -4-
558, 563 (D.D.C. 1981). (citing McLaughlin v. Copeland, 435 F. Supp. 513, 523 (D. Md. 1977)).

Again, plaintiff does not allege and defendant expressly denies that Laurens County “transacts

business” here such that the exercise of specific jurisdiction over claims arising from the acts and

omissions alleged in the complaint is not appropriate.

       There is a third way in which Laurens County could be subject to this Court’s

jurisdiction. The Court may exercise specific personal jurisdiction under the District of

Columbia’s long-arm statute through the provision authorizing the exercise of personal

jurisdiction over a non-resident defendant with regard to a claim arising from the defendant’s

conduct in

               causing tortious injury in the District of Columbia by an act or
               omission outside the District of Columbia if he regularly does or
               solicits business, engages in any other persistent course of conduct,
               or derives substantial revenue from goods used or consumed, or
               services rendered, in the District of Columbia[.]

D.C. Code § 13-423(a)(4). This provision “serve[s] to filter out cases in which the in forum

impact is an isolated event and the defendant otherwise has no, or scant, affiliations with the

forum.” Crane, 814 F.2d at 763. In other words, the exercise of personal jurisdiction over a

non-resident defendant is appropriate where its “conduct and connection with the forum State are

such that [it] should reasonably anticipate being haled into court there.” World-Wide

Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980).

       Plaintiff adequately alleges an act or omission occurring outside of the District of

Columbia, that is, the report by Laurens County of the tax lien, and tortious injury in the District

of Columbia because plaintiff resided here at all times relevant to the complaint. However,

plaintiff does not allege that Laurens County regularly does or solicits business, or engages in


                                                -5-
any other course of conduct, or derives revenue from services rendered in the District of

Columbia. In fact, plaintiff does not allege contacts or conduct of any kind on the part of

Laurens County that could support this Court’s assertion of personal jurisdiction over it. Hence,

plaintiff fails to meet his burden to establish even a prima facie showing of personal jurisdiction.

                                       III. CONCLUSION

       The Court will grant defendant’s motion to dismiss for lack of personal jurisdiction and

will deny the motion to transfer as moot. An Order accompanies this Memorandum Opinion.



                                                                 /s/
                                                      JOHN D. BATES
DATE: October 28, 2010                                United States District Judge




                                                -6-